Citation Nr: 1648067	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to February 1977.  This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

On his May 2011 substantive appeal, the Veteran requested a Travel Board hearing.  A February 2012 letter from the Veteran's representative and statement from the Veteran indicated that the Veteran wished to withdraw his request for a Board hearing.  The appeal was remanded by the Board in August 2014 for further development.


FINDINGS OF FACT

1.  The Veteran's low back disability is not shown to have manifested in limitation of forward flexion of the thoracolumbar spine 30 degrees or less, nor ankylosis of the entire thoracolumbar spine, nor incapacitating episodes, nor any neurological manifestations aside from those acknowledged in the additional findings below.

2.  In addition to the orthopedic manifestations noted, the service-connected lumbar spine disability is manifested by moderate right lower extremity sciatic radiculopathy.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for service-connected low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  A separate rating of 20 percent, but no higher, is warranted for right lower extremity sciatic radiculopathy as a neurological manifestation of the service connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's August 2014 remand was fully completed as the AOJ requested the Veteran identify any private treatment providers who provided the Veteran with treatment for his back condition, associate VA treatment records dated since 2010 with the claims file and an adequate VA examination was performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Increased Rating

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS), Code 5243, will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees. Id. at Note (2); see also Plate V.
Historically, the Veteran's low back disability was rated as residuals of a low back strain and was awarded a 20 percent rating based on the prior governing Diagnostic Code 5295 at the time of the original rating decision in 1977.  The Veteran filed for an increased rating in May 2009.

The Veteran was afforded a VA examination in July 2009.  At that examination, the Veteran reported that he worked as a mechanic for the postal service.  The following history was noted: The Veteran has "had flares of discomfort over the years.  In December 2007 [he] sustained a lifting injury at work [while] lifting 5 to 6 pieces of cardboard, approximately 50 pounds in weight; [he] developed increased lumbar pain with sciatica.  He was placed on Workman's Compensation, referred to a [Dr. V.], who did perform X-rays [and a] MRI, identifying a herniated nucleus pulpous or HNP of the lumbar spine.  [Dr. V.] prescribed conservative treatment to include physical therapy, NSAID dosing, and then referred [the Veteran] to [Dr. F.], a neurosurgeon.  Conservative treatment continued with a total of 4 steroidal pain injections to the lumbar spine, with no relief, with continued complaints of discomfort and radiculopathy pain.  [The] Veteran self-prescribed chiropractic treatment to include massage therapy and manipulation, and [the] Veteran states it helped somewhat but has not completely relieved the discomfort.  He has had no motor vehicle accidents, further injury, or trauma.  He did return to work with no absences or performance issues, as a mechanic for the postal service, requiring [lifting] up to 70 pounds occasionally.  No physician prescribed bed rest, no hospitalization, [and] no surgery.  [There is] no use of any assistive devices."

The Veteran complained "of chronic pain in the lumbosacral area at L5-Sl, with radiating pain to the right buttock area.  Pain rating 6/10 on the pain scale.  He also develops daily flares by the end of his work day, with intensity of this pain extending and radiating to the back of the leg, stopping at the calf, pain rating 8/10 on the pain scale.  He does faithfully take his ibuprofen daily [at] 400 mg at 2:00 a.m. and 400 mg in the p.m....as prescribed, with no narcotic treatment, [and] no side effects.  He indicates pain returns to level 6 with medication.  He has attempted heat and ice although [he] felt that it did not relieve pain and caused further tightening of the spine.  He does not use a support lumbar brace when lifting at work or otherwise.  He [said he] is able to walk miles with no unsteadiness or falls.  [He] [d]enies bowel or bladder complaints.  [The Veteran] cites limitation of motion and functional impairment during flare up, [the] limiting factor [is] pain..."

Upon examination the Veteran was noted to ambulate with a slight limp.  He uses normal shoe wear.  The lumbar spine is symmetrical.  There was no redness, swelling, or edema.  No loss of normal lordosis.  No scoliosis, misalignment, or malalignment of the spine was noted.  The spine was cool to the touch.  There was pain upon palpation at L5-S1 with radiculopathy to the buttock.

Range of motion testing showed the following results: forward flexion 0 to 70 degrees, 20 degrees absent due to pain; extension 0 to 30 degrees, 0 absent; left lateral flexion 0 to 30 degrees, 0 degrees absent; right lateral flexion 0 to 30 degrees, 0 degrees absent; left lateral rotation 0 to 25 degrees, 5 degrees absent due to pain; right lateral rotation 0 to 30 degrees, 0 degrees absent.  Repetitive range of motion did not change degrees of limitation or cause instability, incoordination, increased pain, weakness, or easy fatigability.  Limiting factor was pain.  No flare-ups, no muscle atrophy, weakness, paralysis, or contracture was noted.  Distracted leg raise did not elicit pain on the left side.  However, it elicited pain on the right side with resolution of pain with dorsiflexion.

There was no clubbing or cyanosis, edema, or gross varicosities.  There was no muscle wasting or atrophy.  Motor strength was normal bilaterally.  X-ray testing showed mild degenerative changes with reduction in intervertebral disc space, tiny marginal osteophyte and probable vacuum disc at L5-S1.  There were tiny anterior osteophytes at L1 and L2.  The examiner noted degenerative disc disease of the lumbar spine with radiculopathy.

VA treatment records in January 2010 noted reports of worsening pain and evidence of right lower extremity radiculopathy "DTR R +1/4."  In his May 2011 substantive appeal, the Veteran reported that his back pain had worsened in the last year and a half; that he had constant pain; and that even bending slightly caused him great pain.  

The Veteran underwent a second VA examination in October 2014 which was requested in the Board remand.  The Veteran's history since the last examination was noted.  Specifically, the Veteran had more steroidal injections.  The Veteran was noted to not have had any hospitalizations or incapacitating episodes.  It was again noted that the Veteran continues to work full-time for the postal service.

The Veteran explained that it feels like his low back is being squeezed all the time.  Range of motion testing showed that forward flexion ended at 70 degrees.  Extension was normal.  Right and left lateral flexion was normal.  Right lateral rotation ended at 25 degrees and left lateral rotation was normal.  The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation in range of motion.  Functional loss and functional impairment was noted to be pain with motion and less movement than normal.

The Veteran did not have muscle spasms resulting in abnormal gait.  He did not have abnormal spinal contour, muscle spasms, or guarding.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory testing also showed normal results.  However, straight leg testing showed positive results on the right side.  There is no ankylosis.  The Veteran does not have intervertebral disc syndrome (IVDS).

The examiner noted in the medical history section that the Veteran has symptoms of radicular pain on the right side and noted right sciatic irritation that was moderately severe.  When the examiner addressed the neurological symptoms during the physical examination, he assessed pain on the right side as moderate and intermittent pain and paresthesias and/or dysesthesias as mild.  The examiner reported that the sciatic nerve is involved.  The overall level of the right radiculopathy was assessed by the examiner as moderate.

The examiner noted that there was no change in February 2014 X-rays of the lumbar spine.  The examiner specifically concluded that the Veteran's back condition does not impact his ability to work.  The examiner noted that the Veteran does mechanical work and uses machinery to change out forklift batteries on a regular basis.  The examiner noted that heavy lifting or repetitive bending over would more likely than not flare up the Veteran's low back pain.

VA and private treatment records reflect that the Veteran continued to present on a regular basis with complaints of chronic back pain.  He has undergone therapies such as steroid injections, chiropractic care and physical therapy.  However, those records do not offer any pertinent findings useful in rating the Veteran's back disability, in terms of loss of range of motion or functional loss.  Following the remand, the AOJ requested that the Veteran submit any additional treatment records.  However, the Veteran did not submit any further records.

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 20 percent for the orthopedic aspects of his service-connected back disability.  The evidence of record does not indicate that the Veteran has had limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, and it also does not show that he had favorable ankylosis of the entire thoracolumbar spine.  As discussed above, the Veteran was shown to have flexion no worse than 70 degrees (shown at both the 2009 and 2014 examinations).  Although treatment records reflect treatment for his back pain, these records are absent of any indication that the Veteran's range of motion during flexion was limited or reduced to 30 degrees of less.  

In addition, the VA examination reports and the treatment records present no suggestion of ankylosis of the lumbar spine.  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion or extension.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 20 percent under the applicable rating criteria (aside from the separate ratings for associated lower extremity radiculopathy, discussed below).

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  In this regard, there is no evidence of muscle spasm or guarding which has been shown to result in an abnormal gait.  Further, there was no evidence of muscle atrophy and the Veteran's strength and reflexes were found to be normal.  Significantly, there was no additional limitation found after repetitive-use testing.  The Board again acknowledges the Veteran's complaints of pain, pain on motion, and flare-ups.  The functional loss and functional impairment was noted by the 2014 examiner to be pain with motion and less movement than normal which is contemplated by the current disability rating.  That examiner also noted that the Veteran's pain would likely be worse with lifting or repetitive bending; however, the examiner noted that the Veteran was not on any work duty restrictions and that the Veteran used machinery to perform duties like replacing forklift batteries.  The preponderance of the evidence is therefore against a finding that there is any additional functional loss which more closely approximates a higher rating of 40 percent for orthopedic manifestations of the lumbar spine disability.  While the Veteran's complaints are factors for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to or approximating forward flexion of the thoracolumbar to 30 degrees or less or ankylosis.

The Board notes that both VA examinations reflect findings of radiculopathy on the right side.  While the 2009 examination did not fully address the severity of the radiculopathy, that examiner did diagnose degenerative disc disease of the lumbar spine with radiculopathy.  The second examination provided more specificity in indicating that the radiculopathy was of a moderate level on the right side only.  The Veteran experiences constant pain on the right side at a moderate level and intermittent pain and paresthesias and/or dysesthesias at mild levels on the right side.  Thus, the Board finds that the medical evidence presents a sufficient basis upon which to award a separate rating for neurological impairment of the lower right extremity as a manifestation of the service-connected low back disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A separate 20 percent disability rating for the Veteran's radiculopathy in the right lower extremity associated with the back disability is authorized pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, which deals with the sciatic nerve.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See "note" at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  Here, while the VA examiner described the Veteran's right side radiculopathy as moderately severe at one point during the examination (in the medical history section), during the physical examination, one manifestation of radiculopathy were identified as moderate and the other two were identified as mild (moderately severe was not listed as an option; however, severe was an option).  Further the preponderance of the evidence, including the Veteran's reports, the treatment records, and the examination reports, indicate that the involvement is wholly sensory.  As a result, a 20 percent rating for moderate radiculopathy, but no higher, is warranted.

Other Considerations

The Board has considered whether referral of the residuals of the low back for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  Notably, he has alleged pain and limitation of movement.  The Board finds that his symptoms are contemplated by the ratings he is currently assigned, as the ratings provide for the impairment that he experiences as evidenced by the medical evidence.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not show or suggest that the Veteran's low back impacts on his ability to work.  Notably, the Veteran reported at the last examination that he continues to work full-time at the postal service.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) due to his low back disability is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).


ORDER

A rating in excess of 20 percent for orthopedic manifestations of service-connected low back disability is denied.

A separate 20 percent rating is granted for moderate right lower extremity radiculopathy (as a neurological manifestation of the low back disability), subject to regulations governing payment of monetary awards.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


